tcmemo_2007_20 united_states tax_court linda l pool petitioner v commissioner of internal revenue respondent docket no 15413-05l filed date linda l pool pro_se erin k salel for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner submitted to the internal_revenue_service form sec_1040 u s individual_income_tax_return for and petitioner listed only zeros on the form sec_1040 for and eg listing zero income and zero tax due respondent mailed petitioner statutory notices of deficiency for and petitioner received the notices of deficiency for and petitioner however did not petition the court regarding the notices of deficiency for and on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s and taxable years notice_of_levy on or about date petitioner sent respondent a form request for a collection_due_process_hearing hearing request on the hearing request petitioner wrote that i will explain at the collection_due_process_hearing why she did not agree with the notice_of_levy she did not list any years in the space provided for taxable years petitioner did not propose any collection alternatives on date appeals team manager leland j neubauer sent petitioner a letter advising her that the oklahoma city appeals_office received petitioner’s hearing request the tax periods were identified as petitioner’s and tax years on date petitioner sent a letter to mr neubauer advising him that she wanted a face-to-face sec_6330 hearing in san diego california petitioner’s case was transferred to the san diego appeals_office and on date appeals team manager jon leo sent petitioner a letter advising her that the san diego appeals_office received petitioner’s hearing request on date settlement officer cynthia chadwell sent petitioner a letter advising petitioner that she ms chadwell was assigned to petitioner’s hearing request and requesting petitioner contact her ms chadwell by date to schedule a face-to-face hearing ms chadwell included with this letter a form 433-a collection information statement for wage earners and self-employed individuals for petitioner to complete and return with supporting information she also requested a copy of petitioner’s income_tax return petitioner did not contact ms chadwell on or before date on date ms chadwell sent petitioner a letter requesting petitioner contact ms chadwell by date to schedule a face-to-face hearing on date petitioner contacted ms chadwell and requested a face-to-face hearing that same day ms chadwell sent petitioner a letter to confirm the date time and location of the sec_6330 hearing which was scheduled for date ms chadwell again asked petitioner to submit a completed form 433-a and bring her tax_return to the sec_6330 hearing on date petitioner left ms chadwell a voice message that petitioner could not keep the scheduled appointment due to a change in her work schedule on date ms chadwell called petitioner and petitioner stated that she wished to reschedule the hearing for date ms chadwell told petitioner that this was petitioner’s last chance for a face-to-face hearing that same day ms chadwell sent petitioner a letter rescheduling the hearing for date advising petitioner this was petitioner’s last chance for an in-person hearing and stating that petitioner could have a telephone hearing and or submit documents for ms chadwell to consider ie a correspondence hearing on date petitioner called ms chadwell and advised her that she petitioner could not make the scheduled hearing ms chadwell told petitioner that she would not be offered another opportunity for a face-to-face hearing but ms chadwell would schedule a telephone hearing for date on date ms chadwell sent petitioner a letter confirming their discussion on date ms chadwell also noted that petitioner’s form_1040 for had been posted to petitioner’s account it reflected no income and no tax and that information returns in respondent’s possession showed that petitioner received income from various sources for ms chadwell attached transcripts for to this letter indicating petitioner’s sources of income for ms chadwell requested a corrected form_1040 for in advance of the scheduled telephone conference on date petitioner’s son contacted ms chadwell he stated that petitioner would not be providing the requested information to ms chadwell and requested that the notice_of_determination be issued ms chadwell asked to speak to petitioner to confirm this information and petitioner confirmed it ms chadwell gave petitioner another opportunity for a phone conference petitioner however refused this offer and stated she would not provide the requested information ms chadwell reviewed the administrative file for and and confirmed that respondent had complied with all applicable laws and administrative procedures regarding and on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding petitioner’s and tax years in the notice_of_determination respondent determined to sustain the proposed levy on date petitioner timely filed a petition regarding the notice_of_determination at the time she filed her petition petitioner lived in la mesa california the petition contains frivolous and groundless arguments on date respondent sent petitioner a letter advising her of the provisions of sec_6673 and that respondent would file a motion requesting sanctions under sec_6673 on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date the court ordered petitioner to file any objection to respondent’s motion for summary_judgment and to impose a penalty under sec_6673 on or before date petitioner did not file any objection and the court calendared said motion for hearing at the court’s san diego california session on date petitioner appeared at the hearing admitted receiving income for the years in issue advanced frivolous and groundless arguments that the income was not subject_to tax and was warned by the court that her arguments were frivolous and groundless and the court could impose a penalty pursuant to sec_6673 petitioner however disregarded these warnings and continued to advance frivolous and groundless arguments i motion for summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii determination to proceed with collection sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner received notices of deficiency for and accordingly she cannot challenge her underlying liabilities see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner was warned several times by respondent and the court that her arguments were frivolous and without merit and that if she continued to advance them she could be subject_to a penalty of up to dollar_figure even after receiving these repeated warnings petitioner continued to advance the same frivolous and meritless arguments we conclude petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
